                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

DUSHUN C. SANDERS,

                      Plaintiff,
v.                                                    Case No. 20-CV-345-JPS

CALEB ZITEK, C.O. COREY
BREMBERGER, JAMES HURST,                                             ORDER
TRISTAN RETZLAFF, JAY
VANLANEN, ALEJANDRA MEJIA,
and JOHN KIND,

                      Defendants.


         Plaintiff Dushun C. Sanders, an inmate confined at Green Bay

Correctional Institution, filed a pro se complaint under 42 U.S.C. § 1983

alleging that the defendants violated his constitutional rights. (Docket #1).

This order resolves Plaintiff’s motion for leave to proceed without

prepaying the filing fee and screens his complaint.

1.       MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
         THE FILING FEE

         The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner plaintiff the ability

to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.

         On June 8, 2020, the Court ordered that Plaintiff could use release

account funds to pay his initial partial filing fee of $1.27. (Docket #13).



     Case 2:20-cv-00345-JPS Filed 11/20/20 Page 1 of 8 Document 15
Plaintiff paid that fee on June 19, 2020. The Court will grant Plaintiff’s

motion for leave to proceed without prepaying the filing fee. (Docket #2).

He must pay the remainder of the filing fee over time in the manner

explained at the end of this order.

2.       SCREENING THE COMPLAINT

         2.1   Federal Screening Standard

         Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

         In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).




                               Page 2 of 8
     Case 2:20-cv-00345-JPS Filed 11/20/20 Page 2 of 8 Document 15
       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints liberally

and holds them to a less stringent standard than pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th

Cir. 2015)).

       2.2     Plaintiff’s Allegations

       Plaintiff alleges that on May 6, 2019 and May 14, 2019, while he was

incarcerated at Green Bay Correctional Institution (“GBCI”), Plaintiff was

forced to choose between taking his medication and maintaining his fast

during Ramadan. (Docket #1 at 2). Specifically, on May 6, 2019, Defendants

Officer Caleb Zitek (“Zitek”) and Officer Corey Bremberger (“Bremberger”)

came to give Plaintiff his medication at 7:19 p.m. (Id.) Plaintiff told them

that he could not take his medication before sunset at 8:03 p.m. because he

was fasting for Ramadan. (Id.) During Ramadan, Plaintiff cannot consume

anything during the daylight hours. (Id.) Plaintiff showed Zitek and

Bremberger his Ramadan paper that included the time of sunset for each

day. (Id.) Zitek and Bremberger told Plaintiff that his fast should not stop

him from taking his medication. (Id.) Plaintiff asked Zitek and Bremberger

if they could come back with his medication after 8:03 p.m. (sunset). (Id.)

Zitek told Plaintiff that he had to take his medication now or not at all. (Id.)

Plaintiff took his medication and was forced to break his fast by Zitek and

Bremberger. (Id.)




                            Page 3 of 8
  Case 2:20-cv-00345-JPS Filed 11/20/20 Page 3 of 8 Document 15
         The same type of incident happened again on May 14, 2019. (Id. at

3). Zitek and Defendant Officer James Hurst (“Hurst”) came to give Plaintiff

his medication at 7:37 p.m. before sunset at 8:13 p.m. (Id.) Plaintiff told Zitek

and Hurst that he could not take the medication before sunset without

breaking his fast. (Id.) Zitek and Hurst told Plaintiff that he could have his

medication now or not at all. (Id.) Plaintiff took his medication and broke

his fast because of Zitek and Hurst.

         Plaintiff wrote an incident report after each time he was forced to

take his medication before sunset. (Id.) Plaintiff’s inmate complaint reports

indicated that Defendant Alejandra Mejia (“Mejia”) would address the

issue. (Id. at 4). Plaintiff also wrote to Defendants Jay VanLanen

(“VanLanen”) and John Kind (“Kind”) about allowing those inmates

fasting for Ramadan to take their medication after sunset. (Id. at 3–4.)

         2.3   Analysis

         Plaintiff’s allegations invoke two related protections for religious

beliefs. The first is the Free Exercise Clause of the First Amendment, which

forbids prison officials from imposing a substantial burden on the free

exercise of religion, unless the burden is reasonably related to a legitimate

penological interest. Kaufamn v. Pugh, 733 F.3d 692, 696 (7th Cir. 2013). In

determining whether prison officials’ asserted justification for a burden is

reasonably related to a legitimate penological objective, courts consider

whether there are alternative means of exercising the right that remain open

to the inmate, the impact an accommodation of the asserted right would

have on guards and other inmates, and whether there are “obvious

alternatives” to the restriction. Ortiz v. Downey, 561 F.3d 664, 669 (7th Cir.

2009).




                            Page 4 of 8
  Case 2:20-cv-00345-JPS Filed 11/20/20 Page 4 of 8 Document 15
       The second protection is in the form of a statute, the Religious Land

Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1(a).

The RLUIPA offers broader protections than the First Amendment. Grayson

v. Schuler, 666 F.3d 450, 451 (7th Cir. 2012). It applies to state and local

governments and to those acting under color of state law. See 42 U.S.C. §

2000cc-5(4). The RLUIPA prohibits the imposition of a substantial burden

on an inmate’s religious exercise unless the burden furthers a “compelling”

government interest and it is the “least restrictive” means of doing so. 42

U.S.C. § 2000cc-1(a). However, unlike the First Amendment, the RLUIPA

only provides for prospective injunctive relief. West v. Grams, 607 F. App’x

561, 566 (7th Cir. 2015).

       In light of the lenient standard of review applied at the screening

stage, the Court finds that Plaintiff’s allegations support claims under both

the First Amendment and the RLUIPA. Plaintiff plainly states that his

religious exercise, fasting during Ramadan, was burdened by Zitek,

Bremberger, and Hurst’s actions of making Plaintiff choose to take

medication before sunset and break his fast or not take his medication at all.

Additionally, Plaintiff seeks both monetary and injunctive relief.

       However, Plaintiff has not stated a claim against Defendants

VanLanen, Mejia, Kind, and Tristian Retzlaff (“Retzlaff”). Individual

liability under § 1983 “requires personal involvement in the alleged

constitutional deprivation.” Colbert v. City of Chi., 851 F.3d 649, 657 (7th Cir.

2017) (quoting Minix v. Canarecci, 597 F.3d 823, 833 (7th Cir. 2010)). Plaintiff

does not offer any factual allegations regarding VanLanen, Mejia, Kind, and

Retzlaff’s involvement in making him choose between breaking his

Ramadan fast or going without his medication. Thus, VanLanen, Mejia,

Kind, and Retzlaff will be dismissed.


                            Page 5 of 8
  Case 2:20-cv-00345-JPS Filed 11/20/20 Page 5 of 8 Document 15
3.       CONCLUSION

         In light of the foregoing, the Court finds that Plaintiff may proceed

on the following claims pursuant to 28 U.S.C. § 1915A(b):

         Claim One: Forcing Plaintiff to break his Ramadan fast or go without

his medication, in violation of his rights under the Free Exercise Clause of

the First Amendment, by Zitek, Bremberger, and Hurst, wherein Plaintiff

seeks monetary damages; and

         Claim Two: Forcing Plaintiff to break his Ramadan fast or go

without his medication, in violation of his rights under the Religious Land

Use and Institutionalized Persons Act, by Zitek, Bremberger, and Hurst,

wherein Plaintiff seeks injunctive relief.

         Accordingly,

         IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby GRANTED;

         IT IS FURTHER ORDERED that Defendants Jay VanLanen,

Alejandra Mejia, John Kind, and Tristian Retzlaff be and the same are

hereby DISMISSED from this action;

         IT IS FURTHER ORDERED that under an informal service

agreement between the Wisconsin Department of Justice and this Court, a

copy of the complaint and this order have been electronically transmitted

to the Wisconsin Department of Justice for service on Defendants Caleb

Zitek, C.O. Corey Bremberger, and James Hurst;

         IT IS FURTHER ORDERED that under the informal service

agreement, those defendants shall file a responsive pleading to the

complaint within 60 days;

         IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $348.73 balance


                               Page 6 of 8
     Case 2:20-cv-00345-JPS Filed 11/20/20 Page 6 of 8 Document 15
of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this case. If Plaintiff is transferred to

another county, state, or federal institution, the transferring institution shall

forward a copy of this order along with his remaining balance to the

receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined;

       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

copy of the guides entitled “Answers to Prisoner Litigants’ Common

Questions” and “Answers to Pro Se Litigants’ Common Questions,” along

with this order; and

       IT IS FURTHER ORDERED that plaintiffs who are inmates at

Prisoner E-Filing Program institutions must submit all correspondence and

case filings to institution staff, who will scan and e-mail documents to the

Court. Plaintiffs who are inmates at all other prison facilities must submit

the original document for each filing to the court to the following address:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.



                            Page 7 of 8
  Case 2:20-cv-00345-JPS Filed 11/20/20 Page 7 of 8 Document 15
       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 20th day of November, 2020.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                            Page 8 of 8
  Case 2:20-cv-00345-JPS Filed 11/20/20 Page 8 of 8 Document 15
